1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                            )   1:19-mc-00032-SAB; 1:19-mc-00033-SAB; 1:19-
                                                       )   mc-00036; 1:19-mc-00037
9                                                      )
                                                       )
10   JOHN THOMAS,                                      )   ORDER DIRECTING CLERK OF COURT TO
11                                                     )   CLOSE MISCELLANEOUS CASES
     JORGE VELASQUEZ,
                                                       )
12   JOEL NUNEZ,                                       )   [ECF No. 3]
                                                       )
13   VICTOR ORTEGA                                     )
                                                       )
14                                                     )
                                                       )
15                                                     )
16                                                     )
                                                       )
17                                                     )

18          On May 13, 2019, the Court received notices from the above-named Plaintiffs requesting relief

19   from the electronic case filing system at Avenal State Prison.

20          On May 16, 2019, the Court directed Supervising Deputy Attorney General, Christopher

21   Becker, to file a response to Plaintiffs’ requests or to electronically file the complaints.

22          On May 22, 2019, Deputy Attorney General, Joanna Hood, filed a notice indicating that: John

23   Thomas (BG-6604) electronically filed his complaint in Thomas v. Diaz, E.D. Cal. No. 1:19-cv-

24   00684-BAM, on May 17, 2019; Jorge Velasquez (AW-7177) electronically filed his complaint in

25   Velasquez v. Diaz, E.D. Cal. No. 19-cv-00683-BAM, on May 17, 2019; Joel Nunez (K-63350)

26   electronically filed his complaint in Nunez v. Diaz, E.D. Cal. No. 19-cv-00686-SAB, on May 17,

27   2019; and Victor Ortega (C-23996) electronically filed his complaint in Ortega v. Diaz, E.D. Cal. No.

28   19-cv-00687-JLT, on May 17, 2019.

                                                           1
1             In as much as the above-captioned complaints have now been electronically filed and a new

2    civil rights action has been opened, the Clerk of Court is directed to close the instant miscellaneous

3    cases.

4
5    IT IS SO ORDERED.

6    Dated:     May 28, 2019
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
